   Exhibit 2
Page 1 of 22
   Exhibit 2
Page 2 of 22
   Exhibit 2
Page 3 of 22
   Exhibit 2
Page 4 of 22
   Exhibit 2
Page 5 of 22
   Exhibit 2
Page 6 of 22
   Exhibit 2
Page 7 of 22
   Exhibit 2
Page 8 of 22
   Exhibit 2
Page 9 of 22
    Exhibit 2
Page 10 of 22
    Exhibit 2
Page 11 of 22
    Exhibit 2
Page 12 of 22
    Exhibit 2
Page 13 of 22
    Exhibit 2
Page 14 of 22
    Exhibit 2
Page 15 of 22
    Exhibit 2
Page 16 of 22
    Exhibit 2
Page 17 of 22
    Exhibit 2
Page 18 of 22
    Exhibit 2
Page 19 of 22
    Exhibit 2
Page 20 of 22
    Exhibit 2
Page 21 of 22
    Exhibit 2
Page 22 of 22
